Exhibit 10.2

REWARDS NETWORK INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

Rewards Network Inc., a Delaware corporation (the “Company”), hereby grants to
[                            ] (the “Holder”), as of March 30, 2010 (the “Grant
Date”), pursuant to the provisions of the Company’s 2006 Long-Term Incentive
Plan (the “Plan”), a restricted stock unit award (the “Award”) with respect to
the number of shares determined in Section 3 below of the Company’s Common
Stock, $0.02 par value (“Stock”), upon and subject to the restrictions, terms
and conditions set forth below. Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2. Rights as a Stockholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 4
hereof and the Holder becomes a stockholder of record with respect to such
shares.

3. Number of Shares Subject to Award. The number of shares subject to the Award
shall be determined by the Committee on or before March 15, 2011 and shall be
equal to [            ] multiplied by the Holder’s 2010 Percentage determined
under the Company’s 2010 Incentive Compensation Plan. If the EBITDA Threshold
under the Company’s 2010 Incentive Compensation Plan is not achieved, the Holder
shall forfeit all rights under the Award and the Award shall be cancelled by the
Company.

4. Vesting of Shares Subject to Award.

4.1. Vesting Requirement. The Award shall vest as follows:

(a) Vesting of 50% of the Award based on Time

One-half of the Award (“Time-based Award”) shall vest on account of the Holder’s
continued employment by the Company as follows: (i) on the first anniversary of
the Grant Date with respect to one-sixth of the number of shares of Stock
subject to the Award, rounded up to the nearest whole share, (ii) on the second
anniversary of the Grant Date with respect to an additional one-sixth of the
number of shares of Stock subject to the Award, rounded down to the nearest
whole share and (iii) on the third anniversary of the Grant Date with respect to
an additional one-sixth of the number of shares of Stock subject to the Award,
rounded down to the nearest whole share.

(b) Vesting of 50% of the Award based on Stock Performance

One-half of the Award (“Stock Price-based Award”) shall vest on account of the
Fair Market Value of the Stock as follows:

One-sixth of the Award shall vest on the date that (a) is on or after the first
anniversary of the Grant Date and (b) is the date on which the average Fair
Market Value of the Stock for the sixty previous trading days is equal to or
greater than a First Tranche Stock Price determined by the Committee.



--------------------------------------------------------------------------------

One-sixth of the Award shall vest on the date that (a) is on or after the first
anniversary of the Grant Date and (b) is the date on which the average Fair
Market Value of the Stock for the sixty previous trading days is equal to or
greater than a Second Tranche Stock Price determined by the Committee.

One-sixth of the Award shall vest on the date that (a) is on or after the first
anniversary of the Grant Date and (b) is the date on which the average Fair
Market Value of the Stock for the sixty previous trading days is equal to or
greater than a Third Tranche Stock Price determined by the Committee.

If any of the above vesting requirements is not met on or before the third
anniversary of the Grant Date, then the Holder shall forfeit all rights with
respect to the Stock Price-based Award shares of Stock which are not vested as
of the third anniversary of the Grant Date and such unvested portion of the
Award shall be cancelled by the Company.

(c) Acceleration upon Change in Control

(i) If there is a Change in Control, vesting of Time-based Award shall be
accelerated as provided in Section 7(f) of the Plan.

(ii) If there is a Change in Control, the vesting of the Stock Price-based Award
shall be accelerated as follows:

One-sixth of the Award shall vest on the date of the Change in Control if the
Fair Market Value of the Stock on the date of the Change in Control is equal to
or greater than the First Tranche Stock Price.

One-third of the Award shall vest on the date of the Change in Control if the
Fair Market Value of the Stock on the date of the Change in Control is equal to
or greater than the Second Tranche Stock Price.

One-half of the Award shall vest on the date of the Change in Control if the
Fair Market Value of the Stock on the date of the Change in Control is equal to
or greater than the Third Tranche Stock Price.

If any of the above vesting requirements is not met on the date of the Change in
Control, then the Holder shall forfeit all rights with respect to the shares
subject to the Stock Price-based Award which are not vested on the date of the
Change in Control and such unvested portion of the Award shall be cancelled by
the Company.

 

2



--------------------------------------------------------------------------------

(iii) If the Change in Control occurs in 2010, the number of shares subject to
the Award shall be determined at the discretion of the Compensation Committee
pursuant to section 4(c) of the Plan.

5. Cancellation of unvested Award upon termination. If the Holder’s service with
the Company terminates for any reason (except as provided in Section 7(f) of the
Plan), the Holder shall forfeit all rights with respect to the shares of Stock
which are not vested as of the effective date of the Holder’s termination of
service and such unvested portion of the Award shall be cancelled by the
Company.

6. Termination of Award. In the event that the Holder shall forfeit all or a
portion of the shares of Stock subject to the Award, the Holder shall, upon the
Company’s request, promptly return this Agreement to the Company for
cancellation. Such cancellation shall be effective regardless of whether the
Holder returns this Agreement.

7. Additional Terms and Conditions of Award.

7.1. Nontransferability of Award. The Award is not transferable by the Holder
except by will or the laws of descent and distribution (or to a designated
Beneficiary in the event of the Holder’s death), provided, however, that with
the written consent of the Committee the Award may be transferred to one or more
Beneficiaries during the lifetime of the Holder in connection with the Holder’s
estate planning, consistent with the registration of the offer and sale of Stock
on Form S-8 or Form S-3 or a successor registration form of the Securities and
Exchange Commission. The Award may not be pledged, mortgaged, hypothecated or
otherwise encumbered and shall not be subject to the claims of creditors.

7.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of acquisition of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to the Holder of any shares subject
to the Award, the Holder shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Board or any committee authorized by the Board shall in its sole discretion deem
necessary or advisable.

7.3. Adjustment. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Stock or other
property), recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate to prevent dilution or enlargement of the

 

3



--------------------------------------------------------------------------------

rights of the Holder under the Award, then the Committee shall, in such manner
as it may deem equitable, adjust the number and class of securities subject to
the Award. In addition, the Committee is authorized to make adjustments in the
stock price criteria set forth in Section 4.1(b) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any subsidiary or the financial
statements of the Company or any subsidiary, or in response to changes in
applicable laws, regulations or accounting principles. The decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.

7.4. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the shares of Stock subject to the Award shall not vest or be
delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

7.5. Delivery of Certificates. Within 10 days after the vesting of the Award, in
whole or in part, the Company shall deliver or cause to be delivered one or more
certificates issued in the Holder’s name (or such other name as is acceptable to
the Company and designated in writing by the Holder) representing the number of
vested shares. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery.

7.6. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company.

7.7. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement shall be final, binding and
conclusive, including, without limitation, determining the 2010 Percentage of
the Holder.

7.8. Company to Reserve Shares. The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of it authorized but unissued shares of Stock, the full number of unvested
shares subject to the Award from time to time.

7.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and the 2010 Incentive Compensation Plan and shall be interpreted in
accordance therewith. The Holder hereby acknowledges receipt of a copy of the
Plan and the 2010 Incentive Compensation Plan.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous Provisions.

8.1. Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to forfeiture.

8.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.

8.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Rewards Network Inc., Attention:
General Counsel, Two North Riverside Plaza, Chicago, Illinois 60606, and if to
the Holder, to the last known address contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery to the party entitled
thereto, (b) by electronic mail or facsimile with confirmation of receipt,
(c) by mailing in the United States mails to the last known address of the party
entitled thereto or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of electronic mail or facsimile transmission, or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication is not received during regular business hours, it shall be deemed
to be received on the next succeeding business day of the Company.

8.4. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
conflicts of laws principles.

8.5. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

REWARDS NETWORK INC. By:  

/s/ Ronald L. Blake

  Name:  

Ronald L. Blake

  Title:  

President and Chief Executive Officer

 

Accepted this      day of                 , 2010.

 

Holder

 

5